Ellison, J.
This action is based on a promissory note. The evidence tended to show that plaintiff bought it before maturity from the payee who indorsed, it. In addition to the payee’s indorsement was the following indorsement : “C. T. Collins, Security,” made without the defendant’s knowledge or consent after the delivery of the note. The evidence tended to show that Collins owned a part of the note, and that Reese, the payee, asked him to indorse it so that he would share with Mm the responsibility of indorsement.
It is contended that Collins not being a party to the-note by signing on the back made himself a maker thereof, and consequently, having signed without the maker’s consent, it was an alteration of the note which destroyed it. But, as Collins signed after the complete execution of the note, he thereby became, if anything, merely a guarantor. Stagg v. Linnenfelser, 59 Mo. 336.
*639Considering Collins then as becoming a guarantor •on the back of the note without the payor’s consent, does it constitute an alteration of the note? In this state the rule as to unauthorized alterations is most rigid and strict. An alteration is fatal to the validity •of the note, whether it be slight or great, material or immaterial. Haskell v. Champion, 30 Mo. 136; Evans v. Forman, 60 Mo. 449; Moore v. Hutchinson, 69 Mo. 429; First Nat. Bank v. Fricke, 75 Mo. 178. But a ■contract of guaranty is not an alteration of the note. The contract represented or evidenced by the note is one thing, and the contract of guaranty is quite another and different thing. The two contracts are separate .and distinct. If a contract of guaranty had been written on a separate paper it propably would not occur to anyone as constituting an alteration of the contract guaranteed. In support of this principle see opinion of Hall, J., in Moore v. Bank, 22 Mo. App. 684.
There is no evidence tending to show that Burnham knew of incumbrances on the lot. Reese’s statement that he told him about the circumstances in the trade amounts to nothing in that direction.
The court’s rulings on the evidence was correct. The judgment should be affirmed.
All concur.